DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization to make changes given by attorney of record Chad Eimers (69,771) on 4/21/2021.
The application has been amended as follows: 
Claim 2 was amended to omit the word “that” from the claim to improve readability. Please insert claim 2 as follows:

(Amended) The rack system of claim 1, wherein the computing system 


/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                        
April 23, 2021